UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6069



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAUL DIAZ-GARCIA, a/k/a Jose Cardenas Saucedo,
a/k/a Arnulfo Carrera-Gonzales, a/k/a Jose
Alcantor Garcia,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Paul Trevor Sharp, Magistrate
Judge. (CR-99-261)


Submitted:   April 13, 2001                 Decided:   April 26, 2001


Before WILKINS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raul Diaz-Garcia, Appellant Pro Se. Sandra Jane Hairston, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raul Diaz-Garcia seeks to appeal the district court’s order

denying his motion for transcripts. We dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed.

     Rule 4(b) of the Federal Rules of Appellate Procedure requires

a notice of appeal in a criminal case to be filed within ten days

of the entry of the order.   The appeal period established by Rule

4(b) is “mandatory and jurisdictional.”       See United States v.

Raynor, 939 F.2d 191, 197 (4th Cir. 1991).

     The district court’s order from which Diaz-Garcia seeks to

appeal was entered on the docket on August 1, 2000.    His notice of

appeal was filed on November 9, 2000.     Because Diaz-Garcia failed

to file a timely notice of appeal or to obtain an extension or re-

opening of the appeal period, we deny leave to file in forma pau-

peris and dismiss the appeal.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid in the

decisional process.




                                                           DISMISSED




                                 2